DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10, in the reply filed on 9/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,793,521 (O’Brien) in view of US 5,173,957 (Bergano) and US 2006/0203858 (Arimoto).
For claim 1, O’Brien teaches an optoelectronic assembly (fig. 6) comprising: 
a laser including at least one primary laser (fig. 6, 11, col. 11, l. 54-55) and;
an amplifier array including at least two amplifiers configured to amplify optical signals received from the laser (fig. 6, 63, col. 11, l. 59); and 
a coupler optically coupling the laser and the amplifier (fig. 6, 59 and 61).
O’Brien does not teach the laser is part of a laser array with at least one spare laser configured to be activated if the primary laser fails; and the coupler is a multimode interference coupler optically coupling the laser array and the amplifier array. However, Bergano does teach a laser array (fig, 3, 48-50) coupled by a coupler (fig. 3, 50) to an amplifier array (fig. 3 , 30 and 36) with at least one spare laser configured to be activated if the primary laser fails (col. 4, l. 29-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bergano’s coupler and spare laser configured to be activated if the primary laser fails with the device of O’Brien in order to provide a backup laser in the first laser of O’Brien becomes inoperative.
The combination of O’Brien and Bergano does not teach the coupler is a multimode interference coupler. However, Arimoto teaches a laser array (fig. 1, 115-118) may be coupled to an amplifier (fig. 1, 114, [0004]) by a multimode interference coupler (fig. 1, 113, [0005]). A multimode interference coupler such as the one taught by Arimoto has the advantage of allowing the device to be monolithically formed (fig. 1). It is noted that while Arimoto specifically illustrates an nx1 coupler, the examiner takes official notice that nxm multimode interference couplers were well known in the art before the effective filing date of the claimed invention and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the multimode interference coupler of the combination with the appropriate number of input ports (matching the number of lasers in the array) and the appropriate number of output ports (matching the number of amplifiers in the array). 
For claim 4, the combination as applied to the rejection of claim 1 above teaches the laser array, the multimode interference coupler and the amplifier array are included in a single optoelectronic chip. (O’Brien, fig. 6 provides a device with a single optoelectronic chip. Bergano, and Arimoto modify O’Brien’s single optoelectronic chip such that all the elements are integrally formed on a single optoelectronic chip.)
For claim 5, Arimoto teaches the coupler (i.e. The multimode interference coupler of the combination) splits the optical signals from the laser array such that the optical signals travel to each of the amplifiers of the amplifier array (fig. 6, coupler 59/61 spits the signal to amplifiers 63 of the amplifier array).
For claim 6, Arimoto teaches each of the split optical signals traveling to each of the amplifiers are substantially the same. (As shown in fig. 6, each signal is from the same laser 11 and therefore may be considered “substantially the same.” For example each amplifier will see the same wavelength signal as well as the same pulse or continuous wave form.)
For claim 7, Bergano further teaches the coupler (the multimode interference coupler of the combination) multiplexes the optical signals from the lasers in the laser array before the optical signals are split to each of the amplifiers of the amplifier array (fig. 3, 50, col. 4, lines 36-40). The previous combination does not teach the laser array includes at least two primary lasers. However, Arimoto teaches the laser array includes at least two primary lasers (fig. 1, 115 and 116) in order to provide multiple channels ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two primary lasers in the device of the previous combination in order to provide multiple channels.
For claim 8, Arimoto teaches the two primary lasers generate different wavelengths of optical signals ([0007]).  As discussed in the rejection of claim 7 above, the combination teaches the multimode interference coupler multiplexes both of the optical signals (which have the different wavelengths) before the optical signals are split to each of the amplifiers of the amplifier array.
For claim 9, Arimoto teaches spot size converters optically coupled to the amplifiers of the amplifier array (fig. 6, 67).
For claim 10, Arimoto teaches the spot size converters include a tapering waveguide to increase an output mode size of the optical signals (fig. 6, 67).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,793,521 (O’Brien) in view of US 5,173,957 (Bergano) and US 2006/0203858 (Arimoto) and further in view of GB 2,371,407 (Marsh).
For claim 2, the previous combination does not teach the multimode interference coupler comprising a quantum well intermixing region that is transparent to wavelengths of light generated by the laser array. However, Marsh teaches an integrated multimode interference coupler(fig. 1, 16) comprising a quantum well intermixing region that is transparent to wavelengths of light generated by the laser array (fig. 1, QWI, page 17, l. 8-12). Forming the multimode interference coupler such that it comprises a quantum well intermixing region has the benefit of forming the coupler section in a simple manner which does not require a regrowth step to form the core layer within the coupler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the multimode interference coupler with a quantum well intermixing region that is transparent to wavelengths of light generated by the laser array in order to avoid a regrowth step in forming the coupler.
For claim 3, the combination as applied to the rejection of claim 2 above teaches the coupler which includes the quantum well intermixing region (Marsh: see rejection of claim 2) is integrally formed on a single optoelectronic chip  with the laser array, the multimode interference coupler and the amplifier array. (O’Brien, fig. 6 provides a device with a single optoelectronic chip. Bergano, Arimoto, and Marsh modify O’Brien’s single optoelectronic chip such that all the elements are integrally formed on a single optoelectronic chip.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828